DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Felicito P. Guiyab (Reg. NO. 66,820) on 03/15/2022.  

The application has been amended as follows:

Claim 17. (Currently Amended) A system to automate a workflow, the system comprising:
a processor; 
a memory coupled to the processor, the memory includes a plurality of computer-executable components that are executable with the processor to perform a plurality of actions, the plurality of actions comprising: 
receiving a specification of a workflow, the specification comprising transitions and artifacts representing resources as assets to be exchanged in the transitions;
generating from a received specification a directed graph (digraph) of the workflow, wherein each of the transitions in the digraph is associated with at least one rule that includes a symmetric exchanging of the assets to verify the validity of the transition;
generating a validator application and a distributed ledger technology (DLT)-based application (decentralized application), wherein the validator application offloads processing off the decentralized application during a DLT runtime load on the workflow transition validations;
receiving an input trigger that corresponds to a transition in the digraph;
verifying the transition in the digraph via the symmetric exchanging of the assets;
updating the digraph;
calling via the validator application the [[a]] decentralized application 
storing the updated digraph on the distributed ledger.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system that generates a digraph based on workflow specification and performs rigorous validations off the distributed ledger to reduce runtime cost and improve the efficiency of the distributed ledger.  Specifically, the present claims involve the server receiving a specification of a workflow, the specification comprising transitions and artifacts representing resources as assets to be exchanged in the transitions; generating from a received specification a directed graph (digraph) of the workflow, wherein each of the transitions in the digraph is associated with at least one rule that includes a symmetric exchanging of the assets to verify the validity of the transition; generating a validator application and a distributed ledger technology (DLT)-based application (decentralized application), wherein the validator application offloads processing off the decentralized application during a DLT runtime load on the workflow transition validations; receiving an input trigger that corresponds to a transition in the digraph; verifying the transition in the digraph via the symmetric exchanging of the assets; updating the digraph; calling via the validator application the decentralized application to store an updated digraph on a distributed ledger; and storing the updated digraph on the distributed ledger.
The closest prior art of Voorhees US20180218176 (“Voorhees et al.”) discloses the server receiving a specification of a workflow, the specification comprising transitions and artifacts representing resources as assets to be exchanged in the transitions; (Fig. 2, Fig. 5 items S500-520; ¶¶0049, 0111-0114) receiving an input trigger that corresponds to a transition in the digraph; (Fig. 5 items S560-570; ¶0119) verifying the transition in the digraph via the symmetric exchanging of the assets; (¶0050) updating the digraph; (¶0050). Suvorov “Smart Contract Design Meets State Machine Synthesis: Case Studies” (“Suvorov et al.”) discloses generating from a received specification a directed graph (digraph) of the workflow, wherein each of the transitions in the digraph is associated with at least one rule that 
However, the prior arts do not disclose, generating a validator application and a distributed ledger technology (DLT)-based application (decentralized application), wherein the validator application offloads processing off the decentralized application during a DLT runtime load on the workflow transition validations; calling via the validator application the decentralized application to store an updated digraph on a distributed ledger.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        



/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685